UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4586



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

MICHAEL EDWARD CARR,
                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (4:97-cr-00274)


Submitted:   January 29, 2008          Decided:     February 22, 2008


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Fredilyn Sison, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Amy E. Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Edward Carr appeals the district court’s judgment

revoking his supervised release and sentencing him to twenty-one

months’ imprisonment, a sentence at the bottom of the applicable

range based on the non-binding federal sentencing guidelines policy

statement.        Carr contends that the sentence is substantively

unreasonable.

               We will affirm a sentence imposed after revocation of

supervised release if it is within the prescribed statutory range

and is not plainly unreasonable. United States v. Crudup, 461 F.3d

433, 437-39 (4th Cir. 2006), cert. denied, 127 S. Ct. 1813 (2007).

In    making    this    determination,      we   first   consider   whether   the

sentence is procedurally or substantively unreasonable.                    Id. at

438-39.    Only if a sentence is found to be unreasonable will this

court determine if it is “plainly” so.              Id. at 439.     Although the

district court must consider the Chapter Seven policy statements,

U.S. Sentencing Guidelines Manual Ch. 7, Pt. B (2006), as well as

the    statutory       requirements   and    factors     applicable   to   parole
revocation sentences under 18 U.S.C.A. §§ 3553(a) & 3583 (West 2000

& Supp. 2007), the court ultimately has broad discretion to revoke

the previous sentence and impose a term of imprisonment up to the

statutory maximum.         Crudup, 461 F.3d at 438-39.
               Although, as Carr contends, the district court provided

no explanation for its sentence, it is undisputed that the district

court properly calculated the applicable range and imposed a

sentence at the bottom of that range.              We find nothing clearly or


                                      - 2 -
obviously erroneous in the sentence imposed by the district court.

See United States v. Moulden, 478 F.3d 652, 657 (4th Cir. 2007)

(defining plainly unreasonable sentence as one that is clearly or

obviously erroneous).

           Accordingly, we affirm Carr’s sentence. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -